[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JUNE 28, 2005
                               No. 04-14872                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 03-00618-CR-CO-W

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                     versus

BRIAN ALLEN CAMPBELL,
a.k.a. Brian Alan Campbell,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                               (June 28, 2005)

Before: TJOFLAT, ANDERSON, and BLACK, circuit judges.

PER CURIAM

     Donald L. Colee, Jr., appointed counsel for Brian A. Campbell in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the record, in light of the defendant-appellant’s waiver

of the right to appeal, reveals no issues of arguable merit, counsel’s motion to

withdraw is GRANTED, and Brian A. Campbell’s conviction and sentence are

AFFIRMED.




                                          2